Case 1:19-cv-01084-STA-jay Document 91 Filed 06/08/20 Page 1 of 2                   PageID 710




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                               EASTERN DIVISION


LAURA CANADAY,                               )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )      No. 1:19-cv-01084-STA-jay
                                             )
THE ANTHEM COMPANIES, INC.,                  )
                                             )
       Defendant.                            )


   ORDER GRANTING MOTION TO CERTIFY FOR INTERLOCUTORY APPEAL
______________________________________________________________________________

       Before the Court is Plaintiff’s Unopposed Motion to Certify for Interlocutory Appeal the

Court’s Order Adopting Report and Recommendation and Granting Partial Motion to Dismiss.

(ECF No. 90.) On February 3, 2020, this Court adopted the Magistrate Judge’s Report and

Recommendation that Plaintiff’s Motion for Conditional Collective Action Certification (ECF

No. 36) be granted in part and denied in part and granted Defendant’s Partial Motion to Dismiss.

(ECF No. 68.) The Court applied the Supreme Court’s reasoning in Bristol-Myers Squibb Co. v.

California, 137 S.Ct. 1773, 1781 (2017), and conditionally certified a class of individuals who

worked for Defendant in Tennessee, concluding that it does not have personal jurisdiction over

putative plaintiffs that worked for Defendant outside of Tennessee. (Id. at 10–11.) Thus, the

Court dismissed three putative plaintiffs that had already consented to join in the action but did

not work for Defendant in Tennessee. (Id. at 11–12.) For the reasons discussed herein, the

Court GRANTS Plaintiff’s Motion and CERTIFIES its February 3, 2020 Order for

Interlocutory Appeal.

       Where an order in a civil action “involves a controlling question of law as to which there
Case 1:19-cv-01084-STA-jay Document 91 Filed 06/08/20 Page 2 of 2                      PageID 711




is substantial ground for difference of opinion and that an immediate appeal from the order may

materially advance the ultimate termination of the litigation” but is not otherwise appealable, the

district judge may certify that order for interlocutory appeal. 28 U.S.C. § 1292(b).

       The Order at issue involves a controlling question of law, specifically whether this Court

has personal jurisdiction over claims made by putative members of a Fair Labor Standards Act

collective that worked for the Defendant outside of Tennessee. Further, a substantial ground for

difference of opinion exists. As Plaintiff outlined in her Motion, there is a split amongst district

courts not only within the Sixth Circuit but across the country, and no Court of Appeals has yet

ruled on the issue. Finally, immediate appeal from the Order may materially advance the

ultimate termination of the litigation.   Reversal of the conditional certification of a collective

limited to in-state opt-in plaintiffs would substantially alter the course of these proceedings going

forward.   Specifically, should the Sixth Circuit find that this Court does have personal

jurisdiction over out-of-state opt-in plaintiffs, the parties would forego the burdens associated

with bringing and defending FLSA collectives in multiple federal districts across the country.

       Accordingly, the Court hereby CERTIFIES its Order Adopting Report and

Recommendation and Granting Partial Motion to Dismiss (ECF No. 68) for interlocutory appeal

pursuant to 28 U.S.C. § 1292(b).

       IT IS SO ORDERED.

                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: June 8, 2020.




                                                 2
